Citation Nr: 0211775	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  93-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a 
cerebral contusion.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from April 26, 1956 to March 15, 
1960; and from June 1960 to November 1966.  The appellant is 
the veteran's legal custodian.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1998, on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  Upon its last review, the Board remanded the claim to 
ensure that all available evidence had been obtained.  

Having carefully reviewed all of the evidence of record, the 
Board is of the opinion that the claim is ready for appellate 
review.    


FINDINGS OF FACT

1. On April 19, 1956, while in civilian status and prior to 
his entry on active naval service, the veteran sustained a 
cerebral contusion.

2. The veteran entered active naval service in sound physical 
and mental condition on April 26, 1956.

3. The veteran was diagnosed to have a headache disorder in 
the early 1990's, and Alzheimer's dementia in 1995.

4. The veteran does not currently have a disability, 
including headache disorder or Alzheimer's dementia, due 
to residuals of a cerebral concussion that is causally 
linked to an injury or disease of service origins. 


CONCLUSIONS OF LAW

1. The presumption of soundness at service entry is not 
rebutted by clear and unmistakable evidence that a 
neurological disability pre-existed active service. 
38 U.S.C.A. § 1131, 1132 (West 1991); 38 C.F.R. § 3.304 
(2001).

2. A neurological or any other disability due to a cerebral 
concussion was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1137, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  First, the veteran has been notified through 
Statements of the Case of the evidence required to 
substantiate his claim, as well as the specific deficiency to 
his claim.  See Statement of the Case, dated October 1991; 
Supplemental Statements of the Case dated April 1992; 
November 1992; February 1998; see also Board remands dated 
May 1995 and September 1998.  In particular, both of the 
latter documents clearly reflect that VA apprised the veteran 
that although the veteran could submit further evidence in 
support of his claim if he notified VA of its existence, VA 
would assume primary responsibility for affording the veteran 
critical medical examinations in the development of his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also indicates that VA has undertaken appropriate 
medical inquiry with a view towards substantiation of the 
claim.  38 U.S.C. §5103A(d).  The veteran was been afforded 
VA examinations in December 1991 and October through November 
1995.  As to the latter, although the record indicated that a 
VA neurological examiner may have issued an addendum opinion, 
the RO ascertained that no addendum was issued.  In further 
compliance with the Board's remand directives, as well as in 
accordance with the VCAA, the RO afforded the veteran an 
additional VA medical examination in August 2000. 
The Board finds that all the existing and available evidence 
that is relevant to the claim has been obtained.  
Accordingly, the obligation of the Secretary to advise the 
claimant of the respective responsibilities of VA and the 
claimant in obtaining evidence is moot.  In sum, the 
provisions of the VCAA have been satisfied, and the record is 
ready for appellate review.  


The Merits of the Claim

The record in shows that on April 19, 1956, apparently while 
the veteran was engaged in pre-Naval service induction 
processing, he struck his head and was taken to a non-
military hospital for treatment of a cerebral contusion.  The 
appellant's contentions are construed by the Board as arguing 
that: (1) he was under military control at the time of the 
accident, and therefore he is entitled to service connection; 
(2) failing a finding that he was under military control at 
the time of the accident, the incurrence of the cerebral 
contusion constituted a preexisting injury which was 
aggravated by his active military service, which he entered 
on April 26, 1956.  Under either theory, the veteran through 
his representative posits that his current Alzeheimer's 
dementia should be linked to the April 1956 cerebral 
contusion.  

The Board has carefully considered all available evidence of 
record, and is of the opinion that under either theory, the 
preponderance of the evidence is against the claim.  

First, the Board must find no merit in the veteran's 
contention that he was under control of military authorities 
at the time of the incident.  The record clearly demonstrates 
that the veteran did not enter active Naval service until 
April 26, 1956, approximately seven days after the incident 
in question.  The National Personnel Records Center reported 
in September 1995 that the veteran had "no duty status" on 
April 19, 1956; and his service personnel records are in 
accord.  Because it is now well-settled that the service 
department's findings are binding and conclusive upon VA, and 
VA does not have the authority to alter the findings of the 
service department the Board holds that the veteran was 
without military status on April 19, 1956.  Spencer v. West, 
13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997); see Soria v. Brown, 118 F.3d 747, 749 
(Fed.Cir. 1997).  

The Board must then proceed to determine whether there is 
evidence of an injury, or of aggravation of a preexisting 
disability, during active duty that may be linked to the 
veteran's current disorder.  Applicable law provides in this 
regard that service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to the issue of aggravation, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts the legal presumption of sound 
condition at entrance for disorders not noted at entrance. 
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The record reflects that on April 19, 1956, the veteran 
underwent medical treatment at the East Tennessee Baptist 
Hospital.  A report of "consultation" reflects that the 
veteran did not recall falling "at the examining center."  
He had pain in the left front of the head, as well as other 
symptoms including vomiting which had subsided earlier.  The 
diagnostic impression was that the veteran had sustained a 
cerebral contusion.  In an accompanying personal history, 
legible information indicates that the veteran's previous 
history had included being struck in the head with a paddle.  

Also of record is a report of medical examination prepared by 
the service department on April 19, 1956.  It is devoid of 
any mention of any head trauma or similar past or recent 
incident, and the appellant's neurologic condition was then 
recorded as normal.  

A chronological record of medical care further reflects that 
on the day of the veteran's entry onto active Naval service, 
April 26, 1956, the veteran underwent    
a physical examination and was found to be physically 
qualified for enlistment into the U.S. Navy.  On June 15, 
1956, the veteran underwent an electroencephalogram that was 
assessed as being "within the limits of normal variation."  

In March 1960, the veteran underwent a service department 
physical examination prior to his discharge.  Upon clinical 
examination of his neurological system, he was found to be 
normal.  Although the veteran was noted to have a vision 
deficiency, this was deemed not disqualifying for his 
discharge or for future naval service.

In June 1960, the veteran underwent reexamination by the 
service department in conjunction with his reenlistment.  
Although he reported having "eye trouble," he denied having 
frequent or severe headaches, and stated that he was in 
"good health."  Neurological examination detected no 
abnormalities.  In November 1960, the veteran complained of a 
severe headache.  Apparently in response to the examiner's 
inquiry, the veteran reported that he had not sustained any 
head trauma to precipitate these symptoms.  The diagnostic 
assessment was that the veteran had a tension headache.  

In a May 1965 medical consultation report, it was noted that 
the veteran had reported a long history of headaches, that 
were often preceded by a right homonomous hemianopsia or 
paresthesia of the right upper extremity.  However, 
neurological examination on this occasion found the veteran 
to be normal, and he was diagnosed as having vascular 
headaches.  

The veteran underwent further service department physical 
examinations in June and in October 1966.  The reports of 
these examinations are devoid of any mention of any headache 
disorder, and both reflect that the veteran's neurological 
condition was noted to be normal.  

The veteran's claim arose by application received in June 
1990.  The veteran reported that he had sustained the 
cerebral contusion on April 19, 1956, after being pushed by 
another individual, and that he had struck his head against a 
bench.  The veteran stated that "ever since then [he had] 
suffered from temporary blindness and headaches, and [was 
then] having strokes."  The veteran related that "[t]he 
doctors feel this (blow to the head) . . . caused [his] 
problems."  The veteran did not identify the physicians.  

Having carefully considered the foregoing evidence that was 
generated prior to and during the veteran's naval service, 
the Board first finds that the appellant is presumed to have 
entered active Naval service in sound physical and mental 
condition.  His service medical records, in particular those 
of April 1956 both contemporaneous with the accident in 
question and on the date he began his service, do not 
indicate that any pre-existing disorder was noted within the 
meaning of applicable law.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  

In particular, although the veteran is clearly shown to have 
sustained what was diagnostically assessed as a cerebral 
contusion approximately one week prior to his entry onto 
active service, his service medical records, in particular 
the entrance examination of April 19, 1956 and the report 
dated the day he was accepted on naval service, April 26, 
1956, are all devoid of any mention of any cerebral trauma or 
any neurological symptoms, other than a one-time treatment 
for what was diagnosed to be a tension headache in 1960 and a 
vascular headache in 1965.  Although on the latter occasion, 
the veteran reported a long history of headaches, no examiner 
then or presently reported that the veteran had a headache 
disorder that preexisted military service.  Cf. Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000) [Holding that applicable 
statutory law says nothing about the kind of evidence that 
can be used to rebut the presumption of soundness.  All that 
the statute requires is that the evidence, whatever it may 
be, must lead, clearly and unmistakably, to the conclusion 
that the injury or disease existed before the veteran entered 
the service.  38 U.S.C.A § 1111.  In addition, the regulation 
that tracks and elaborates on the statutory presumption of 
soundness, 38 C.F.R. § 3.304(b), states that the history of 
preservice conditions recorded at the time of examination 
"will be considered together with all other material evidence 
in determinations as to inception."  38 C.F.R. § 
3.304(b)(1)].     

Having found that the veteran is presumed to have been in 
sound condition at the time he entered naval service, 
remaining is the question as to whether there is any incident 
of such service that may or has been linked by competent 
evidence to his current disorder.  The Board has carefully 
examined the evidence of record with this view, but has found 
no competent and informed medical opinion that suggests such 
a linkage.  

First, although the veteran has reported that "the doctors" 
have linked his fall on April 19, 1956 to his current 
symptoms, as noted above the veteran was not then on active 
military duty.  Accordingly, medical evidence establishing 
this alleged linkage could not substantiate the claim for 
service connection.  Moreover, the Board finds the veteran's 
report to be of such vagueness as to not warrant continuing 
inquiry, given that the veteran's report of continuous 
symptoms since service is wholly belied by record as is 
detailed below.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

Of critical import to this decision, although the veteran has 
reported during development of this claim that he has had 
vision difficulty and "strokes" since the April 19, 1956 
incident, the Board accords no credibility to his account.  
As is noted above, the veteran underwent repeated service 
department medical examinations subsequent to the incident in 
question - all are devoid of any continuing neurological 
symptoms, and although the veteran was noted to have a 
diminution of his vision, there is nothing in the medical 
record that indicates such was anything but normal vision 
care typically afforded to service members while on active 
duty.  

Similarly, although the veteran periodically reported during 
the course of development of the claim that while on active 
service, he was striking his head performing duties on board 
a naval vessel, there is no evidence of such in-service 
instances contained in the veteran's service medical records.  

The Board observes in this regard that contained in the 
veteran's Social Security Administration file is a copy of a 
September 1988 letter authored by Gerald L. Davis, M.D., 
reporting that the veteran had recently injured his back, but 
that "[h]e had been well before that and [was] working for 
at least five years," and that 18 years previously (i.e., 
approximately in 1970), the veteran was struck by a crane.    

Also included with the Social Security Administration file is 
a copy of a January 1992 medical report generated by the 
Beaumont, Texas, Medical Center and Hospital.  It reflects in 
part that the veteran was then noted to be blind in his left 
eye as a result of a retinal vein occlusion which occurred 
five years previously (i.e., approximately in 1987).  
Contemporaneously, a report authored by Howard Burris, M.D., 
reflects that the veteran's neurological examination found 
the veteran to be:

[A]lert and oriented.  Cranial nerves II-XII are 
grossly intact.  No significant motor or sensory 
abnormalities are identified, and there are no 
focal findings.  [Deep tendon reflexes] are 2+ and 
symmetrical throughout.  Motor strength appears 
normal.  Coordination and dexterity are intact.  

The record does not therefore demonstrate either a chronic, 
in-service medical condition, or a noting of continuous 
neurological symptoms since military service:  the veteran's 
report of having had continuous headaches, vision diminution, 
and strokes since the April 19, 1956 incident, or the in-
service treatment for a tension headache, is directly belied 
by the record.  See 38 C.F.R. § 3.303(b) (With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings. Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.).   As the Court has pointed 
out, while the regulation speaks of continuity of symptoms, 
not continuity of treatment, in a merits context the lack of 
evidence of continuity of treatment may bear upon the 
credibility of the evidence of continuity of symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1995).  In this case the 
clinical evidence, including service medical records and 
statements of medical history recorded in the 1980's, 
undermines the crediblity of the claimant's allegations of 
unrecorded head injury in service and continuity of symptoms 
thereafter. 

The veteran underwent a VA examination in December 1991.  
Although he reported the April 19, 1956 incident, and that 
"fairly stereotyped" headaches had then started, the 
examiner diagnosed the veteran in part to have had such a 
history, without further comment.  In October 1995, the 
veteran underwent a VA neurological examination.  He 
reported, and review of the claims folder by the physician 
revealed the appellant's history of striking his head on 
April 19, 1956.  The physician diagnosed the veteran to have 
a "history of concussion, and possible cerebral contusion 
following head injury in 1956," and "probable migraine 
headaches, with aura."  As to the latter diagnosis of 
October 1995, the examiner noted that "[b]y the veteran's 
accounts, since his head injury, he has had headaches which 
have characteristics of ophthalmic migraines . . . his 
records, however, during his early military service, do not 
document these types of headaches with one note which 
indicates a history of tension headaches."  

As noted above, however, the record directly contradicts the 
veteran's report of continuous symptoms, both during and 
since his active naval service.  The veteran was diagnosed in 
November 1995 to have dementia, of probable Alzheimer's 
variety with early onset.  [The Board again observes at this 
juncture that although the November 1995 VA examiner was 
originally reported to have issued an addendum to his report, 
efforts by the RO have ascertained that no addendum was 
prepared and the examiner is apparently no longer employed by 
VA.].  Medical examiners since that time have all commented 
upon the veteran's inability to present accurate information 
relative to his disorders and their history.  In particular 
an August 2000 VA examiner reported that she was unable to 
ascertain, without speculation, whether any in-service 
incident caused the veteran to have a continuing headache 
disorder.

In summary, the Board is thus presented with a record 
indicating that: 

(1) the veteran struck his head approximately one 
week prior to entry onto active duty; 

(2) the veteran was accepted onto active service 
without mention or note of the pre-service incident 
of approximately one week earlier, 

(3) the veteran was treated on one occasion during 
service for a tension headache and on one occasion 
for a vascular headache; 

(4) upon completion of his first enlistment, the 
veteran reenlisted and completed an additional six 
years of active naval service without medical or 
lay mention of a developing or continuing 
neurological disorder; 

(5) no evidence is of record indicating that until 
the early 1990s the veteran had a neurological 
disorder of any kind, and;

(6)  as of 1995, the veteran is diagnosed to have 
Alzheimer's dementia and is unable to currently 
provide any relevant information with regard to his 
disorder.  

In these circumstances, the preponderance of the evidence is 
clearly against the claim.  His pre-service incident being 
deemed to have occurred when he was in civilian status and 
being without medical import at the time he was accepted into 
naval service on April 26, 1956, or in June 1960, the veteran 
is presumed to have been in sound physical condition at the 
time he entered active naval service.  The record indicating 
that the veteran was treated on a single occasion for a 
headache condition, there is no competent, informed medical 
opinion which has linked the veteran's Alzheimer's disease, 
or any headache disorder, to the one-time treatment the 
veteran received during military service.  

The appeal is therefore denied.

ORDER

Service connection for the residuals of a cerebral contusion 
is denied.  



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

